UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2013 Date of reporting period:6/30/2013 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. Semi-Annual Report For the six months ended June 30, 2013 Special Opportunities Fund, Inc. August 26, 2013 Dear Fellow Shareholders: As you may know, Special Opportunity Fund’s investment advisor has had several monikers.While the use of different names made sense in the past, the advisor has decided to use just one going forward.Therefore, please note that the name of the Fund’s investment advisor has been changed from Brooklyn Capital Management, LLC to Bulldog Investors, LLC. For the first six months of 2013, the Fund’s NAV gained 8.83% vs. 13.82% for the S&P 500 Index.1It is somewhat frustrating to trail the Index by a pretty wide margin this year but, given the stock market’s strong gains and our aversion to excessive risk, not unexpected.(While past performance is not a guarantee of future results, since inception, the original private investment fund advised by Bulldog Investors has lost money in only one year out of twenty.)In particular, due to recent concerns about rising interest rates, our exposure to some income oriented investments has been a drag on performance. As of June 30, 2013, the Fund continued to hold a number of investments that have little or no correlation to the stock market such as SPACs and auction rate preferred stock (both of which are very safe), and special situation stocks like Imperial Holdings and Gyrodyne.Here is the status of some of our larger positions and a few odds and ends.Please refer to my previous letters for more background. Firsthand Technology Value Fund (SVVC) We began purchasing shares of SVVC last year after its stock fell to a discount of more than 20% as a result of Facebook’s poorly received IPO.As of July 31, 2013, SVVC reported a net asset value of $218 million, including $130 million in cash.The discount has narrowed significantly recently after Facebook, SVVC’s second largest holding, announced improved results.SVVC’s largest holding is Twitter, which represents about 10.5% of its NAV.In July, SVVC liquidated its position in SolarCity for $17.3 million, resulting in a realized gain of $10.6 million. Despite these favorable developments, SVVC may remain “in play” because of the atrocious long term performance of Kevin Landis, SVVC’s manager, and the fact that many investors are still deep under water.In April, we sent a letter to 1 In my last letter, I discussed some problems in calculating NAV performance for a closed-end fund.The 8.83% is based on the Fund’s NAV at the beginning and end of the period, i.e., $17.22 and $18.74.However, the Fund’s administrator has calculated the NAV performance at 9.27% to reflect 7 cents per share in dilution due to shares being issued at a discount to NAV in January pursuant to the Fund’s 2012 stock dividend.In my mind, 8.83% represents the NAV return to an investor that purchased common shares at the close on December 31, 2012 and held them on June 30, 2013 whereas 9.27% essentially represents the investment advisor’s NAV performance. 1 Special Opportunities Fund, Inc. shareholders urging them to vote against management’s nominee for director at the May 30th annual meeting of stockholders.Shareholders owning 32% of the outstanding shares voted against the nominee.Shortly thereafter, we submitted a proposal asking shareholders to oust Landis as manager at the next meeting. We see at least two ways to make money in SVVC.If Twitter announces an IPO, SVVC’s stock price may pop and the discount may disappear as Twitter enthusiasts bid it up.That actually appears to be happening as this is being written.SVVC’s stock price is up by more than 20% since June 30th.On the other hand, if the discount persists, we can probably oust Landis at next year’s annual shareholder meeting and push for a liquidity event at or close to NAV. The Zweig Total Return Fund (ZTR) ZTR is a “balanced” conservative equity and income closed-end fund.ZTR used to trade at a premium to its NAV, but has languished at a double-digit discount since mid-2011.In March 2012, the board of ZTR then implemented “a set of actions to address [its] current discount to its net asset value (NAV)” including open-market stock repurchases. Unfortunately, these measures have had a negligible effect on the discount. As we said previously, we think the board is sincerely concerned about the discount.We intend to propose that the board consider additional measures to narrow the discount.Meanwhile, we see little risk of the discount widening, in part because several other value oriented investors have been adding to their positions in ZTR and some of them have expressed support for additional measures to address the discount. Gyrodyne Corporation of America (GYRO) Gyrodyne has more than $70 per share in cash as a result of winning its eminent domain case against New York State.It also owns some land and commercial properties.Its stock has been trading in the low $70s lately.In August 2012, Gyrodyne engaged an investment banker “to advise the Company with respect to maximizing shareholder value.”Although the process has taken longer than we expected and even led some shareholders to become skeptical, we continue to believe that something will ultimately be announced that will increase GYRO’s stock price. Liberty All-Star Equity Fund (USA) We purchased almost all of our shares of this diversified multi-manager equity fund at a double-digit discount to net asset value.USA makes cash distributions equal to 1.5% of NAV per quarter (6% per annum).Until a few weeks ago, the shares had been trading at a discount of 11 - 12% from NAV.On July 9th, we filed preliminary proxy materials indicating our intent to elect directors and oust the investment advisor at the annual meeting scheduled for August 29th.We think we would have made a creditable showing, but management promptly reached out to us and a very quick settlement was reached to terminate the proxy contest.On July 29th, USA announced that it would launch a self-tender offer in 2 Special Opportunities Fund, Inc. August to repurchase 7.5% of its shares at 96% of NAV.The discount has narrowed a bit and is currently in a tight range centering around 10%.The tender offer expires on September 23rd and we are pretty comfortable holding any shares not accepted because we think management is now sensitive to the discount. Imperial Holdings (IFT) We commenced buying Imperial’s stock at about $1.60 per share after its price collapsed following an FBI raid in September 2011.On the afternoon of May 1, 2013, Imperial announced that it had executed a 15 year, $300 million revolving credit facility which, according to its CFO, “will result in a meaningful increase in the Company’s book value.”The next day, the stock price, which had been hovering around $4 per share, jumped by 40% on big volume to close at $5.59.Imperial is clearly in a much better position today than it was before May 1st. While there are still real risks ahead, there are also great opportunities to increase book value and Imperial’s share price and the board and management are focused on maximizing shareholder value.We believe that without CEO Tony Mitchell and a supportive board Imperial might well be struggling for survival.Three of the Fund’s directors are also directors of Imperial.Our experience validates the importance of looking behind the numbers when evaluating a company’s prospects. On July 26th, Imperial’s stock hit a post-raid high of $7.51 although it has since moved back down to below $7.The most recent reported book value is just over $8 per share.The board and management remain focused on mitigating the risks of non-collectability on Imperial’s portfolio of life insurance policies, which have an aggregate face value of approximately $3 billion and on capitalizing on opportunities to enhance shareholder value as a result of its improved financial position.As value oriented investors, we have long believed that the day-to-day movements in stock price generally have little to do with the intrinsic value of a company.As insiders of Imperial, we can confirm that.Our sole goal as directors is to increase Imperial’s intrinsic value.If that happens, we are confident that investors will eventually recognize it and assign it a higher stock price. American Strategic Income Portfolio Inc. II (BSP) and III (CSP) BSP and CSP are sister closed-end funds sub-managed by Nuveen.Each fund invests a substantial percentage of its assets in whole mortgage loans and to a lesser extent, in U.S. Government securities, corporate debt securities, preferred stock issued by real estate investment trusts, and mortgage servicing rights.Both funds’ shares have long traded at a double digit discount to NAV.We have had discussions with management about the need to provide an exit for shareholders of CSP, our older position, at or close to NAV, but nothing definitive has resulted thus far.As a result, on July 10th, we formally submitted a proposal recommending that CSP’s shareholders be afforded an opportunity to realize a price at close to NAV for their shares.If the board does not respond favorably, we intend to seek representation on the board via a proxy contest.BSP is a new reporting position for 3 Special Opportunities Fund, Inc. us.We filed our initial Form 13D on July 26th.BSP is similarly in need of a liquidity event and we intend to pursue a similar strategy to achieve that. Eaton Vance Risk-Managed Diversified Equity Income Fund (ETJ) Our filing group owns more than 8% of this $900 million relatively low risk hedged closed-end fund and it is one of our largest holdings.Most of our shares were purchased at discounts in the mid-teens.In response to our concerns about the discount, on August 8, 2012 the Board of Trustees announced a plan to buy back up to 10% of ETJ’s outstanding shares.In addition, at our suggestion, the Board determined to pay a monthly dividend to raise ETJ’s profile among income oriented investors.As a result of these initiatives, the discount has narrowed, but seems stuck at about 10%.We intend to continue to advocate for measures to achieve a narrower discount including a liquidity event.If our proposals are rejected, we may launch a proxy contest. The Thai Capital Fund (TF) In our last letter, we said: “If all goes well, we hope to realize cash for our shares at or close to their NAV by midyear.”Unfortunately, all did not go well.It turned out that our innovative plan to overcome the problem of TF’s apathetic shareholder base – by issuing a new low-priced preferred stock via a rights offering at a modest discount to its redemption value, holding the proceeds in cash, and then taking another vote to liquidate – hit a snag.Just before the rights offering was to commence, we were informed that TF’s articles of incorporation precluded issuance of preferred stock.Therefore, shareholders had to first vote to eliminate that restriction.That vote, along with another vote to liquidate, took place on June 10th.Surprisingly, this time the vote to liquidate passed.Ninety percent of TF’s NAV was paid to shareholders last week and the balance will be paid in September.All is well that ends well. Swiss Helvetia Fund (SWZ) On August 8th, a group, including the Fund filed a Form 13D indicating our ownership of 5.5% of this $475 million (NAV) closed-end fund.On average, we paid about a 14% discount to NAV for our shares.As its name suggest, SWZ invests in Swiss companies, many of which are global powerhouses.Its top 4 holdings, Roche, Nestle, Novartis, and UBS represent almost 40% of its NAV.For several reasons, SWZ is a prime target for activism.Most importantly, the top three shareholders, including clients of Bulldog Investors, own more than 35% of the outstanding shares.We intend to meet with the board and to push for a liquidity event at or close to NAV. Myrexis (MYRX) This investment is now in extra innings and we do not intend to write further about it unless there is a newsworthy event.In February, Myrexis paid a cash distribution of $2.86 per share.The stub, which trades for about 8 cents is a cheap bet that 4 Special Opportunities Fund, Inc. the new CEO, who is experienced in these sorts of workouts, can use the shell and Myrexis’ large net operating loss to acquire one or more revenue or income producing assets.It is not an easy task but there is not much downside either. SPACs Our portfolio continues to have a significant weighting in SPACs or blank check companies. A SPAC is a publicly-traded company that raises funds from investors in an IPO and which are then held in a trust account while the sponsor pursues the acquisition of an unspecified company. Activity in the SPAC market has recently picked up with a number of announced transactions and some new SPACs coming to market.Each SPAC is unique.We do well on some and just break even, give or take a few cents per share, on others.Rarely do we win big, but that is because we are risk averse and not willing to risk a lot of equity capital to ride the winners. One example of a SPAC in which we recently invested is Quinpario Acquisition Corp. (QPACU). Quinpario will seek to acquire or merge with an operating business in the specialty chemicals and performance materials sectors. On August 8, 2013, Quinpario issued 15,000,000 units at $10.00 per unit.Each unit consists of one share of common stock and one warrant to purchase one share of common stock at an exercise price of $12.00 per share if and only if a transaction is consummated. The sponsor has 16 months to complete a transaction.Otherwise, Quinpario will be dissolved and the cash in the trust fund will be distributed to the public shareholders. Immediately after the IPO, the trust account held $10.35 per publicly owned share, the result of the sponsor purchasing 1,150,000 units at the same $10 price for a total of $11.5 million.(Unlike the public shares, the sponsor’s shares are not redeemable for cash.)Thus, the IPO unit holders who paid $10 per unit are guaranteed to get at least $10.35 in cash plus, if a transaction is completed, a warrant unless (1) they elect to hold their stock in the surviving company, or (2) the 16 month time limit is extended, in which case the sponsor must buy more non-redeemable units which will increase the cash held in the trust account.All in all, it is hard to beat a SPAC like Quinpario for investors seeking a greater return than they can get on a bank certificate of deposit of similar safety and maturity.Also, investors have upside potential from the warrants. Odds and Ends • Most of our auction rate preferred shares (ARPs) have been redeemed or sold at face value or close to it.We have a few ARPs left that represent a small percentage of our portfolio and we expect them to ultimately be redeemed by the issuers. • We still hold some attractive baby bonds and preferred stock issued by asset rich companies.For example, because of the statutory minimum 5 Special Opportunities Fund, Inc. asset coverage requirements for BDCs and the fact that I am a director of MVC, we think our investment in MVC 7.25% 10-year notes is very safe.We also own Preferred Apartment Communities 6% preferred stock (which we were able to purchase directly from the company for 93% of face value due to the size of our order) because the asset coverage is also very high.If we redeem our shares in five years at face value, the estimated effective rate of return would be 7.5% per annum. • In January, SUPERVALU (SVU), one of the largest grocery store operations in the United States, announced it would sell a large portion of its retail store chain to an affiliate of Cerberus Capital Management.A separate affiliate of Cerberus agreed to commence a tender offer to purchase up to 30% of the outstanding shares of SVU at $4 per share.We concluded that the shares were worth considerably more than $4 based upon our estimate of SVU’s potential earnings and we began to accumulate them at prices between $3.50 and $3.90 per share.Prior to the expiration of the tender offer, SVU’s shares rose above the $4 tender price.Of course, we did not tender our shares, which are currently trading around $7.30.We have taken some profits, but still have a position. Foreign Closed-End Funds We continue to find value in certain offshore closed-end funds that trade at a relatively wide discount or have discount control measures such as periodic self-tender offers or a commitment to permit shareholders to vote on the fund’s continuation at some time in the future. Consequently, we are exploring the feasibility of creating a fund that would invest exclusively in foreign closed-end funds.Each of the foreign closed-end funds is shown on the schedule of investments with an “(h)” next to its name. Future Opportunities As observers of closed-end trends know, bargains have finally begun to appear in the income oriented closed-end fund sector as their market prices have fallen much more than their NAVs.In some cases, the shares of income CEFs have moved from premiums to double digit discounts.We are selectively accumulating some of the most attractively priced income oriented CEFs and, at some point, we may actively push for discount narrowing measures.Mortgage REITs have also recently been dumped into the stock market’s bargain bin.As with the income CEFs, the market prices of many mortgage REITs have gone from a premium to book value to a double digit discount.One such mortgage REIT is JAVELIN Mortgage Investment (JMI), for which Bulldog Investors recently made a 13D filing which is available on EDGAR. *** Our goal is to outperform the markets over the long term while assuming less risk than a passive index fund.We think there is only one way to do that, i.e., by 6 Special Opportunities Fund, Inc. making many investments where we think we have an edge.Having an edge does not insure that we will never underperform or that we will never lose money.It means that we have an objective reason to think that for any investment we make: (1) the expected return will exceed the expected return on an investment with a comparable risk profile, (2) the risk is lower than an investment with a comparable expected return, or (3) both.In sum, we strive to be like a casino that deals roulette.Although the casino will not make a profit on every spin of the wheel, it does have a built-in advantage that virtually insures a profit over the long term.Similarly, we expect that over time making many investments that have an edge should result in excellent risk adjusted performance for the Fund’s shareholders. The casino manager does not try to guess where the roulette ball will land on the next spin or even what numbers it will disproportionately favor over the next month or year.Similarly, we try to remain focused on exploiting the sort of investments that we think have a demonstrable edge and not be distracted by the sort of noise that pervades CNBC.We accept it as a given that there are events over which we have no control and that are inherently unpredictable. In our opinion, one should never invest in a fund unless he has an idea of how the manager’s mind works, especially about how the manager thinks about risk and reward.He should be pretty sure that the manager has a true edge that will lead to long term outperformance for the risk assumed.The primary purpose of our letters is give you some insight into our thinking.Just looking at performance data, especially recent performance data, without any context, does not really provide that insight since luck tends to have a disproportionate effect on short term performance. The stock market has had a remarkable run since the lows of March 2009 with the S&P 500 up about 175%.We can’t recall anyone predicting such a powerful bull market amidst the doom and gloom of early 2009.Now, many investors who exited from equities after 2008 are coming back into U.S. stock funds.Is that a good move?Although we doubt that the market can continue its torrid pace, no one knows for sure, least of all, us.Although the future is always uncertain, as the performance Bulldog Investors has generated for its private funds over the past twenty years suggests, we are pretty confident that when the dust settles after a full market cycle, we will have achieved solid absolute and relative results. Sincerely yours, Phillip Goldstein Chairman 7 Special Opportunities Fund, Inc. Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 6/30/13 Net asset value returns 1 year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. 17.17% 11.38% 10.18% 6.13% Market price returns Special Opportunities Fund, Inc. 19.14% 10.80% 10.14% 6.39% Index returns S&P 500 Index 20.60% 14.19% 7.01% 7.30% Share price as of 6/30/13 Net asset value Market price Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. * The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 8 Special Opportunities Fund, Inc. Portfolio composition as of 6/30/2013(1) (unaudited) Value Percent Investment Companies $ % Common Stocks Preferred Stocks Money Market Funds Warrants Corporate Bonds Promissory Notes Rights Total Investments $ % Other Assets in Excess of Liabilities Preferred Stock ) ) Total Net Assets $ % As a percentage of net assets. 9 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value INVESTMENT COMPANIES—93.37% Closed-End Funds—77.76% Aberdeen Israel Fund, Inc. $ Adams Express Company Advance Developing Markets Fund Ltd. (a)(h) Advance Frontier Markets Fund Ltd. (a)(h) Alpine Total Dynamic Dividend Fund American Select Portfolio, Inc. American Strategic Income Portfolio II American Strategic Income Portfolio III ARC Capital Holdings Ltd. (a)(h) Bancroft Fund, Ltd. BlackRock Build America Bond Trust BlackRock Latin American Investment Trust Plc (h) BlackRock New Energy Investment Trust Plc (h) Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a)(k) Central Europe, Russia, & Turkey Fund, Inc. Central Securities Corp. Clough Global Equity Fund Clough Global Opportunities Fund DPF India Opportunities Fund (h) DWS RREEF Real Estate Fund II, Inc. (a)(c)(g)(f) DWS RREEF Real Estate Fund, Inc. (a)(c)(g)(f) Eaton Vance Risk-Managed Diversified Equity Income Fund Ellsworth Fund Ltd. The European Equity Fund, Inc. First Opportunity Fund, Inc. (a) Gabelli Global Utility & Income Trust Gabelli Healthcare & WellnessRx Trust General American Investors Co., Inc. Impax Asian Environment Markets Plc (h) The India Fund, Inc. INVESCO Asia Trust PLC (h) JP Morgan Asian Investment Trust Plc (h) Juridica Investments Ltd. (h) Kubera Cross-Border Fund (h) Liberty All-Star Equity Fund 10 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value INVESTMENT COMPANIES—(continued) Closed-End Funds—(continued) Macquarie Global Infrastructure Total Return Fund, Inc. $ The New Germany Fund, Inc. The New Ireland Fund, Inc. (a) Pacific Alliance Asia Opportunities Fund (a)(h) Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Swiss Helvetia Fund, Inc. Terra Catalyst Fund (a)(h) The Thai Capital Fund, Inc. The Thai Fund, Inc. Tri-Continental Corporation The Zweig Total Return Fund, Inc. Closed-End Funds—Preferred Shares—3.76% Gabelli Global Utility & Income Trust Oxford Lane Capital Corp. Saratoga Investment Corp. Auction Rate Preferred Securities—3.54% (b) BlackRock California Municipal 2018 Term Trust—Series M7, 0.082% (c)(f) 79 BlackRock Municipal 2018 Term Trust—Series W7, 0.088% (c)(f) 66 Putnam Managed Municipal Income Trust—Series C, 0.00% (c)(f) 6 Putnam Municipal Opportunities Trust—Series C, 0.00% (c)(f) 6 Western Asset Premier Bond Fund—Series M, 0.160% (c)(f) 46 Business Development Company—8.31% Equus Total Return, Inc. (a) Firsthand Technology Value Fund, Inc. (a) Gladstone Investment Corp. MVC Capital, Inc. Total Investment Companies (Cost $110,948,676) 11 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value PREFERRED STOCKS—8.89% Capital Markets—3.80% Ladenburg Thalman Financial Services, Inc. $ MVC Capital, Inc. Commercial Banks—0.66% National Bank of Greece SA (a)(h) Real Estate Investment Trusts—4.43% MPG Office Trust, Inc. (a) Preferred Apartment Communities—Series A (a)(c)(f) Total Preferred Stocks (Cost $11,792,862) COMMON STOCKS—20.08% Energy Equipment & Services—0.23% Zedi, Inc. (a)(h) Financials—0.02% Universal Business Payment Solutions Acquisition Corp. (Acquired 5/11/2011, Cost $20,101) (a)(c)(j) Food & Staples Retailing—0.46% SUPERVALU, Inc. (a) Home Builder—2.10% Lennar Corp.—Class B Life Insurance—3.01% Imperial Holdings, Inc. (a) Marine—0.17% Box Ships, Inc. (h) Pharmaceuticals Preparations—0.05% Myrexis, Inc. Real Estate—0.45% Gyrodyne Company of America, Inc. Real Estate Investment Trusts—1.95% Brookfield Property Partners LP (h) Gladstone Land Corp. JAVELIN Mortgage Investment Corporation 12 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value COMMON STOCKS—(continued) Software—0.28% Single Touch Systems, Inc. (a) $ Special Purpose Acquisition Vehicle—11.36% (a) Andina Acquisition Corporation (h) Aquasition Corp. (h)(i) BGS Acquisition Corp. (h) Blue Wolf Mongolia Holdings Corp. (c)(h) Capital Acquisition Corp. II Chart Acquisition Corp. China VantagePoint Acquisition Co. (c)(f)(h) 0 CIS Acquisition Ltd. (h) Collabrium Japan Acquisition Corp. (h) Hyde Park Acquisition Corp. II Infinity Cross Border Acquisition Corp. (h) Lone Oak Acquisition Corporation (c)(f)(h) MedWorth Acquisition Corp. Selway Capital Acquisition Corp. (Acquired 10/24/2012, Cost $0) (c)(j) Total Common Stocks (Cost $27,372,150) Principal Amount CORPORATE BONDS—0.65% (b) American Airlines, Inc. 10.500%, 10/15/2012 (d) $ Washington Mutual Inc. 0.000%, 09/17/2012 (c)(d)(f) Total Corporate Bonds (Cost $786,713) PROMISSORY NOTES—0.18% (b) Symbios Holdings, Inc. 15.000%, 07/16/2012 (c)(f) — UBPS Secured Convertible Promissory Note 12.000%, 12/31/2014 (Acquired 12/28/2012, Cost $234,000) (c)(f)(j) Total Promissory Notes (Cost $684,000) 13 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value WARRANTS—0.92% (a) Andina Acquisition Corporation Expiration: March 2016 Exercise Price: $8.00 (h) $ Aquasition Corp. Expiration: January 2018 Exercise Price: $11.50 BGS Acquisition Corp. Expiration: May 2017 Exercise Price: $10.00 (h) Blue Wolf Mongolia Holdings Corp. Expiration: July 2016 Exercise Price: $12.00 (h) Chart Acquisition Corp. Expiration: December 2017 Exercise Price: $11.50 CIS Acquisition Ltd.—Class A Expiration: December 2017 Exercise Price: $10.00 (h) Collabrium Japan Acquisition Corp. Expiration: December 2017 Exercise Price: $11.50 EveryWare Global, Inc. Expiration: May 2018 Exercise Price: $6.00 Global Eagle Acquisition Corp. Expiration: January 2018 Exercise Price: $11.50 Hemisphere Media Group, Inc. Expiration: April 2018 Exercise Price: $12.00 Infinity Cross Border Acquisition Corp. Expiration: July 2016 Exercise Price: $7.00 (h) Integrated Drilling Equipment Holdings Corp. Expiration: December 2017 Exercise Price: $11.50 Lone Oak Acquisition Corp. Expiration: March 2016 Exercise Price: $5.00 (h) Nautilus Marine Acquisition Corp. Expiration: July 2016 Exercise Price: $11.50 (h) 14 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value WARRANTS—(continued) Net Element International, Inc. Expiration: October 2017 Exercise Price: $7.50 $ Preferred Apartment Communities Expiration: March 2017 Exercise Price: $9.00 (c)(f) 61 Pingtan Marine Enterprise Ltd. Expiration: February 2018 Exercise Price: $12.00 (h) Prime Acquisition Corp. Expiration: March 2016 Exercise Price: $7.50 (h) RLJ Entertainment, Inc. Expiration: October 2017 Exercise Price: $12.00 Selway Capital Acquisition Corp. Expiration: November 2016 Exercise Price: $7.50 (Acquired 10/24/2012, Cost $0) (c)(j) Expiration: November 2016 Exercise Price: $7.50 Total Warrants (Cost $906,919) RIGHTS—0.00% Gabelli Healthcare & WellnessRx Trust (a) Total Rights (Cost $1,090) 15 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2013 (unaudited) Shares Fair Value MONEY MARKET FUNDS—1.58% Fidelity Institutional Government Portfolio—Class I, 0.010% (e) $ Fidelity Institutional Tax-Exempt Portfolio—Class I, 0.010% (e) Total Money Market Funds (Cost $2,083,945) Total Investments (Cost $154,576,355)—125.67% Other Assets in Excess of Liabilities—2.64% Preferred Stock (28.31)% ) TOTAL NET ASSETS—100.00% $ Percentage are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at June 30, 2013. (c) Fair valued securities.The total market value of these securities was $12,169,024, representing 9.20% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at June 30, 2013. (f) Illiquid security. The total market value of these securities was $11,594,684, representing 8.76% of nets assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Foreign-issued security. (i) Affiliated security. (j) Restricted security. (k) Security pledged as collateral for short positions. Schedule of securities sold short—June 30, 2013 (unaudited) Shares Value Lennar Corp.—Class A $ Total Securities Sold Short (Proceeds $3,073,266) $ The accompanying notes are an integral part of these financial statements. 16 (This Page Intentionally Left Blank.) 17 Special Opportunities Fund, Inc. Statement of assets and liabilities—June 30, 2013 (unaudited) Assets: Investments, at value: Non-Affiliated Companies (cost $150,660,608) $ Affiliated Companies (cost $3,915,747) Total investment, at value (cost $154,576,355) Cash Dividends and interest receivable Receivable for investments sold Deposits at brokers Other assets Total assets Liabilities: Securities sold short, at value (proceeds $3,073,266) Payable for investments purchased Preferred dividends accrued not yet declared Payable to Adviser Payable to Custodian Accrued expenses and other liabilities Total liabilities Preferred Stock: 3.00% Convertible Preferred Stock—$0.001 par value, $50 liquidation value per share; 749,086 shares outstanding Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 7,059,999 shares issued and outstanding, 13,568,364 shares held in treasury $ Cost of shares held in treasury ) Accumulated undistributed net investment income Accumulated net realized gain from investment activities Net unrealized appreciation (depreciation) on: Investments Securities Sold Short Foreign currencies ) Net assets applicable to common shareholders $ Net asset value per common share ($132,294,360 applicable to 7,059,999 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 18 Special Opportunities Fund, Inc. Statement of operations For the six months ended June 30, 2013 (unaudited) Investment income: Dividends(1) $ Interest Total investment income Expenses: Investment advisory fees Directors’ fees and expenses Professional fees and expenses Administration fees and expenses Compliance fees and expenses Insurance fees Reports and notices to shareholders Stock exchange listing fees Accounting fees and expenses Custody fees and expenses Transfer agency fees and expenses Dividend expenses on short securities Other expenses Total expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gain from: Investments Short transactions Distributions received from investment companies Net realized gain on investments Change in net unrealized appreciation (depreciation) on: Investments Short transactions Foreign currency translation ) Net realized and unrealized gains from investment activities Increase in net assets resulting from operations Distributions to preferred stockholders ) Net increase in net assets applicable to common shareholders resulting from operations $ Net of $24,034 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 19 Special Opportunities Fund, Inc. Statement of cash flows For the six months ended June 30, 2013 (unaudited) Cash flows from operating activities: Net increase in net assets applicable to common shareholders $ Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments Amortization and accretion of premium and discount Decrease in dividends and interest receivable Increase in receivable for investments sold ) Decrease in other assets Increase in payable for investments purchased Increase in payable to Adviser Decrease in payable for taxes ) Decrease in accrued expenses and other liabilities ) Increase in deposits at brokers ) Proceeds from securities sold short Purchases to cover securities sold short ) Net realized gains from investments ) Net realized gains from short transactions ) Net foreign currency translation ) Net change in unrealized depreciation of investments ) Net change in unrealized depreciation short transactions ) Net change in unrealized appreciation foreign translations Net cash provided by operating activities ) Cash flows from financing activities: Distributions paid to common shareholders ) Distributions paid to preferred shareholders ) Increase in dividends accrued not yet paid Net cash used in financing activities ) Net change in cash $ Cash: Beginning of period End of period $ Non-cash financing activities not included herein consist of reinvestment of dividend distributions $ The accompanying notes are an integral part of these financial statements. 20 Special Opportunities Fund, Inc. Statements of changes in net assets applicable to common shareholders For the six months ended For the June 30, 2013 year ended (unaudited) December 31, 2012 From operations: Net investment income $ $ Net realized gain before income taxes from: Investments Short Transactions — Distributions received from investment companies Net realized gain before income taxes Current income tax expense — ) Net realized gain on investments Net change in unrealized appreciation on: Investments and foreign currency Short Transactions — Net increase in net assets resulting from operations Distributions paid to preferred shareholders: Net investment income ) ) Total dividends and distributions paid to preferred shareholders ) ) Net increase in net assets applicable to common shareholders resulting from operations Distributions paid to common shareholders: Net investment income — ) Net realized gains from investment activities — ) Total dividends and distributions paid to common shareholders — ) Capital Stock Transactions (Note 5) Offering costs from issuance of preferred stock — ) Reinvestment of distributions to common stockholders Total capitalstock transactions Net increase in net assets applicable to common shareholders Net assets applicable to common shareholders: Beginning of period End of period $ $ Accumulated undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 21 Special Opportunities Fund, Inc. Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: For the six months ended June 30, 2013 (unaudited) Net asset value, beginning of period $ Net investment income(2) Net realized and unrealized gains (losses) from investment activities Total from investment operations Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to auction preferred shareholders — Net increase (decrease) from operations Dilutive effect of reinvestment of distributions by common shareholders ) Common share equivalent of dividends paid to preferred shareholders from: Net investment income ) Dividends and distributions paid to common shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to common shareholders — Net asset value, end of period $ Market value, end of period $ Total net asset value return(3)(10) % Total market price return(4)(10) % Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest, dividends on short positions and tax expense and fees on floating rate notes %(5)(7) Total expenses, before fee waivers by investment advisor and administrator including interest, dividends on short positions and tax expense and fees on floating rate notes %(5)(7) Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense, dividends on short positions and fees on floating rate notes %(5)(7) Net investment income before dividends paid to auction preferred shareholders %(2)(5) Dividends paid to auction preferred shareholders from net investment income — Net investment income available to common shareholders %(2)(5) Supplemental data: Net assets applicable to common shareholders, end of period (000’s) $ Liquidation value of preferred stock (000’s) $ Portfolio turnover(10) 33
